Name: Commission Implementing Regulation (EU) NoÃ 433/2012 of 23Ã May 2012 laying down detailed rules for the application of Regulation (EU) NoÃ 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries
 Type: Implementing Regulation
 Subject Matter: communications;  international affairs;  cooperation policy;  world organisations;  information technology and data processing;  fisheries
 Date Published: nan

 25.5.2012 EN Official Journal of the European Union L 136/41 COMMISSION IMPLEMENTING REGULATION (EU) No 433/2012 of 23 May 2012 laying down detailed rules for the application of Regulation (EU) No 1236/2010 of the European Parliament and of the Council laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries and repealing Council Regulation (EC) No 2791/1999 (1), and in particular Articles 4(5), 5(2), 8(4), 9(4) and 10(3), Article 11, Articles 12(2) and 16(2), Article 18(3) and (4), Article 19, and Articles 20(9), 24(4), 27(1) and 45(2) thereof, Whereas: (1) Regulation (EU) No 1236/2010 lays down certain specific control measures to monitor fishing activities of the Union in the Area covered by the North-East Atlantic Fisheries Commission (NEAFC) and supplements control measures provided for in Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (2). Detailed rules should be laid down for the application of Regulation (EU) No 1236/2010. The Annexes to several Recommendations establishing a scheme of control and enforcement (the Scheme) applicable to fishing vessels operating in the waters of the Convention Area which lie beyond the waters under the fisheries jurisdiction of the Contracting Parties adopted by NEAFC set out the format for communicating data and models for certain inspection tools and should be transposed in Union law. (2) Since Regulation (EU) No 1236/2010 lays down a new scheme of control and enforcement, Commission Regulation (EC) No 1085/2000 of 15 May 2000 laying down detailed rules for the application of control measures applicable in the area covered by the Convention on Future Multilateral Cooperation in the North-East Atlantic Fisheries (3) should be repealed and replaced by this Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) position message means the report on the position of a vessel automatically transmitted by the satellite-tracking device of the vessel to the Fisheries Monitoring Centre of the flag Member State; (b) position report means the report made by the master of a vessel as provided for in Article 25 of Commission Implementing Regulation (EU) No 404/2011 (4); (c) CFR number means the Community Fleet Register identification number of the vessel as referred to in Article 10 of Commission Regulation (EC) No 26/2004 (5). Article 2 Contact points 1. Member States shall send the information concerning contact points, as referred to in Article 4(3) and (4) of Regulation (EU) No 1236/2010, to the NEAFC Secretary and to the European Fisheries Control Agency (the Agency) in computer-readable form. 2. Member States shall publish the information referred to in paragraph 1 on the secure part of their website established by Articles 114 and 116 of Regulation (EC) No 1224/2009. CHAPTER II MONITORING MEASURES Article 3 Participation of the Union 1. The list referred to in Article 5(1) of Regulation (EU) No 1236/2010 shall include the vessels authorised to fish for one or more regulated resources, broken down by species. Where applicable, the list shall refer to the CFR number allocated to each vessel. 2. Member States shall immediately inform the Commission, by computer transmission, of vessels for which the authorisation to fish in the Regulatory Area has been withdrawn or suspended. Article 4 Recording of catches 1. In addition to the information specified in Article 14 of Regulation (EC) No 1224/2009, the fishing logbook referred to in Article 8 of Regulation (EU) No 1236/2010 shall contain the information set out in Part A of Annex I to this Regulation. 2. The production logbook referred to in Article 8(2) and (3) of Regulation (EU) No 1236/2010 shall be as set out in Part B of Annex I. 3. The stowage plan referred to in Article 8(2) and (3) shall be as set out in Part C of Annex I. 4. The code to be used for each species is the code established by the Food and Agriculture Organisation of the United Nations (FAO) as set out in Annex II. Article 5 Reporting of catches of regulated resources and position Member States shall use the format and the specifications for the transmissions to the NEAFC Secretary under Articles 9 and 11 of Regulation (EU) No 1236/2010 as set out in Annex III. Article 6 Global reporting of catches Member States shall transmit the data under Article 10, paragraphs 1 and 2 of Regulation (EU) No 1236/2010 in XML format. CHAPTER III INSPECTIONS Article 7 Designated body The Agency is designated to: (a) coordinate the surveillance and inspection activities referred to in Article 17(1) of Regulation (EU) No 1236/2010; (b) receive, send and forward the notifications referred to in Articles 18(2), 19(1) and 20(9) of Regulation (EU) No 1236/2010; (c) keep the record referred to in Article 18(4) of Regulation (EU) No 1236/2010. Article 8 Identification of inspectors and of inspection means 1. The special identity document referred to in Article 16(2) of Regulation (EU) No 1236/2010 shall comply with the model set out in Part A of Annex IV. 2. The inspection special signal referred to in Article 18(3) of Regulation (EU) No 1236/2010 shall comply with the model set out in Part B of Annex IV. Article 9 Inspection activities Member States shall send to the Agency the information related to the date and hour of the start and termination of the activities of inspection vessels and aircraft referred to in Article 18(4) of Regulation (EU) No 1236/2010 in accordance with the form set out in Annex V. Article 10 Surveillance procedure 1. The sighting reports referred to in Article 19(1) of Regulation (EU) No 1236/2010 shall be transmitted using the form set out in Part A of Annex VI. 2. The surveillance reports referred to in Article 19(2) of Regulation (EU) No 1236/2010 shall be drawn up using the form set out in Part B of Annex VI. Article 11 Inspection reports The inspection reports referred to in Article 20(9) of Regulation (EU) No 1236/2010 shall be drawn up in accordance with the format set out in Annex VII. CHAPTER IV PORT STATE CONTROL Article 12 Prior notification of entry into port The prior notification referred to in Article 24 of Regulation (EU) No 1236/2010 shall be made by means of the Port State Control (PSC) form provided for in Annex VIII with Part A duly completed as follows: (a) the form PSC 1 shall be used where the vessel is landing its own catches; (b) the form PSC 2 shall be used where the vessel is engaged in transhipment operations. In such cases a separate form shall be used for each donor vessel. Article 13 Processing of prior notification When returning a copy of the prior notification in accordance with Article 25 of Regulation (EU) No 1236/2010, the flag Member State shall use the PSC form provided for in Annex VIII with Part B duly completed. Article 14 Port inspection reports The inspection reports referred to in Article 27 of Regulation (EU) No 1236/2010 shall be drawn up in accordance with the form set out in Annex IX and transmitted to the NEAFC Secretary with a copy to the Commission. CHAPTER V INFRINGEMENTS Article 15 Designated body The Agency is designated to receive, send and forward the information referred to in Articles 29, 30, 32, 33, 34, 36 and 43 of Regulation (EU) No 1236/2010. CHAPTER VI DATA SECTION 1 Data communication Article 16 Communication to the NEAFC Secretary The data exchange formats and protocols referred to in Article 12(2) of Regulation (EU) No 1236/2010 to be used for transmission of reports and information to the NEAFC Secretary shall comply with the rules set out in Annex X; the corresponding codes to be used in communication with the NEAFC Secretary are as set out in Annex XI. SECTION 2 Data security and confidentiality Article 17 Common provisions on data security and confidentiality 1. This Section lays down detailed rules on confidentiality for the implementation of Article 45 of Regulation (EU) No 1236/2010. It shall apply to all electronic reports and messages under this Regulation with the exception of the global reporting of catches referred to in Article 6 of this Regulation. 2. Each Member State shall, where necessary, at the request of the NEAFC Secretary, rectify or erase electronic reports or messages the processing of which does not comply with Regulation (EU) No 1236/2010 and this Regulation. 3. The electronic reports and messages shall be used only for the purposes specified in the Scheme laid down by Regulation (EU) No 1236/2010. Article 18 Data from inspections 1. Member States carrying out an inspection may retain and store electronic reports and messages transmitted by the NEAFC Secretary within 24 hours of the departure of the vessels, to which the data pertain, from the Regulatory Area without re-entry. Departure shall be deemed to have been effected six hours after the transmission of the intention to exit from the Regulatory Area. 2. Member States carrying out an inspection shall ensure the secure processing of electronic reports and messages in their respective electronic data processing systems, in particular where the processing involves transmission over a network. 3. Member States shall adopt appropriate technical and organisational measures to protect electronic reports and messages against accidental or unlawful destruction or accidental loss, alteration, unauthorised disclosure or access and against all inappropriate forms of processing. 4. Member States carrying out an inspection shall make the electronic reports and messages available for inspection purposes and only to inspectors assigned to the Scheme laid down by Regulation (EU) No 1236/2010. Article 19 Data processing systems 1. Data processing systems used by Member States, the Commission and the Agency shall comply with the minimum security requirements set out in Part A of Annex XII. 2. For their main computer systems Member States shall meet the criteria set out in Part B of Annex XII. 3. The https protocol shall be used for communication of data covered by the Scheme laid down by Regulation (EU) No 1236/2010. When such data are communicated, appropriate encryption protocols shall be applied to ensure confidentiality and authenticity. 4. Access limitation to the data shall be secured via a flexible user identification and password mechanism. Each user shall be given access only to the data necessary for his/her task. 5. The technical standards for electronic data exchange between Member States, the Commission and the Agency may be laid down in consultation with the Member States, the Commission and the Agency. CHAPTER VII FINAL PROVISIONS Article 20 Repeal Regulation (EC) No 1085/2000 is repealed. Article 21 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 348, 31.12.2010, p. 17. (2) OJ L 343, 22.12.2009, p. 1. (3) OJ L 128, 29.5.2000, p. 1. (4) OJ L 112, 30.4.2011, p. 1. (5) OJ L 5, 9.1.2004, p. 25. ANNEX I RECORDING OF CATCH A. Logbook recordings Data Element Field code Mandatory/Optional Remarks Information on entry into the Regulatory Area Date DA M Activity detail; date of entry into the Regulatory Area Time of entry TI M Activity detail; time of entry into the Regulatory Area Location Activity detail; position of entry in R.A. Latitude LA M position at the time of entry Longitude LO M position at the time of entry Quantity on board OB Activity detail; quantity on board by species Species name (1) M FAO species code for species listed in Annex II Quantity (1) M Live weight in kilogrammes Catches per haul or fishing operation Fishing location Activity detail; position Latitude LA M (2) Position when the fishing operation starts Longitude LO M (2) Position when the fishing operation starts Time TI M (2) Activity detail; time when the fishing operation starts Catch CA Activity detail; catch retained on board per fishing operation by species Species (1) M (2) FAO species code for species listed in Annex II Quantity (1) M (2) Live weight in kilogrammes Fishing depth FD M (3) Distance from water surface to the lowest part of the fishing gear (in metres). Daily information Total number of hauls/fishing operations during the day FO M (4) Activity detail; number of fishing operations per 24 hours period Catch discarded RJ Activity detail; quantity caught and discarded by species Species M FAO species code Quantity M Live weight in kilogrammes Cumulative Catch CC Activity detail; the estimated cumulative catch since the entry into the Regulatory Area by species. Species (1) M FAO species code for species listed in Annex II Quantity (1) M Live weight in kilogrammes Information on transhipments Date DA M Activity detail; date(s) of transhipments Transhipments KG Activity detail; quantities by species on-loaded and off-loaded in the R.A. Species (1) M FAO species code for species listed in Annex II Quantity (1) M Live weight in kilogrammes Transhipped to TT M Vessel registration detail; Radio call sign of receiving vessel Transhipped from TF M Vessel registration detail; Radio call sign of donor vessel Information on report transmissions Date DA M Message detail; date of transmission of a report Time TI M Message detail; time of transmission of a report (UTC) Transmission used TU M (4) Message detail; name of radio station through which the report is transmitted Type of report TM M Message detail; Information on exit from the Regulatory Area Time TI M Activity detail; time of exit (UTC) Date DA M Activity detail; date of exit Position Activity detail; position of exit from the R.A. Latitude LA M position at the time of exit Longitude LO M position at the time of exit Cumulative Catch on board OB Activity detail; cumulative catches retained on board by species Species (1) M FAO species code for species listed in Annex II Quantity (1) M Live weight in kilogrammes Masters name and signature MA M B. Production logbook recordings Data Element Field code Mandatory/Optional Remarks 1. Vessel identity (5) Radio call sign RC M Vessel registration detail; international radio call sign Vessel name NA O Vessel registration detail; name of the vessel Contracting Party Internal reference number IR O Vessel registration detail; unique Contracting Party vessel number as flag state 3-alpha country code followed by number Vessel external registration number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number 2. Information on production Date DA M Activity detail; date of production Quantity produced QP Activity detail; quantity produced by species per day Species name M FAO species code Quantity M Total product weight in kilogrammes Product form M Product form code (Part E of Annex XI) Quantity M Product weight in kilogrammes Product form code and weight of the product: use as many pairs as needed to cover all products Cumulative production of the period AP Activity detail; total quantity produced since the entry into the Regulatory Area by species Species name M FAO species code Quantity M Total product weight in kilogrammes Product form M Product form code (Part E of Annex XI) Quantity M Product weight of the product in kilogrammes Product form code and weight of the product: use as many pairs as needed to cover all products 3. Information on packing Species name SN O Activity detail; FAO species code Product code PR O Activity detail; product code Part E of Annex XI Type of packing TY O Activity detail; type of packing Part F of Annex XI Unit weight NE O Activity detail; net product weight in kilogrammes Number of units NU O Activity detail; number of units packed 4. Masters name and address MA M C. Stowage Plan 1. Processed catches must be stowed and marked in such a way that the same species and product categories and quantities can be identified when stowed in different parts in the hold. 2. A stowage plan must show the location of the products in the holds as well as the quantities of the products on board stated in kg. 3. The stowage plan shall be updated every day for the preceding day reckoned from 0000 hrs (UTC) until 2400 hrs (UTC). (1) Each species where catches exceed 50 kg shall be recorded (2) Each Member State shall ensure that its fishing vessels shall record this information on a daily basis, or per haul or fishing operation, or both (3) Mandatory where required by specific management measures (4) Only mandatory if radio station is used. (5) One element of vessel identity in addition to Radio Call sign is mandatory ANNEX II SPECIES LIST FAO 3-Alpha code English common name Scientific Name ALF Alfonsinos Beryx spp. ALC Bairds slickhead Alepocephalus bairdii ANT Blue antimora (Blue hake) Antimora rostrata API Iceland catshark Apristuris spp ARG Argentines Argentina spp. BLI Blue ling Molva dypterygia BRF Blackbelly rosefish Helicolenus dactylopterus BSF Black scabbard Aphanopus carbo BSH Blue shark Prionace glauca BSK Basking shark Cetorhinus maximus BSS Seabass Dicentrarchus labrax CAP Capelin Mallotus villosus CAS Spotted wolffish Anarhichas minor CAT Wolffish Anarhichas spp. CFB Black dogfish Centroscyllium fabricii CMO Rabbit fish (Rattail) Chimaera monstrosa COD Atlantic Cod Gadus morhua COE European conger Conger conger CYO Portuguese dogfish Centroscymnus coelolepis CYH Large- eyed rabbit fish (Ratfish) Hydrolagus mirabilis CYP Longnose velvet dogfish Centroscymnus crepidater DCA Birdbeak dogfish Deania calceus ELP Eelpout Lycods esmarkii EPI Black (Deep-water) cardinal fish Epigonus telescopus FOR Forkbeard (Forkhead) Phycis phycis GAM Mouse catshark Galeus murinus GHL Greenland halibut Reinhardtius hippoglossoides GFB Greater forkbeard Phycis blennoides GSK Greenland shark Somniosus microcephalus GUP Gulper shark Centrophorus granulosus GUQ Leafscale gulper shark Centrophorus squamosus HAD Atlantic haddock Melanogrammus aeglefinus HAL Atlantic halibut Hippoglossus hippoglossus HER Atlantic herring Clupea harengus HOM Atlantic horse mackerel Trachurus trachurus HPR Silver roughy (Pink) Hoplostethus mediterraneus HXC Frilled shark Chlamydoselachus anguineus JAD Norwegian skate Raja nidarosiensus KCD Red king crab Paralithodes camtschaticus KEF Deep-water red crab Chacon (Geyron) affinis LIN Ling Molva molva LUM Lumpfish Cyclopterus lumpus MAC Atlantic mackerel Scomber scombrus MOR Moras Moridae ORY Orange roughy Hoplosthethus atlanticus OXN Sailfin roughshark (Sharpback shark) Oxynotus paradoxus PHO Rissos smoothhead Alepocephalus rostratus PLA American plaice Hippoglossoides platessoides PLE European plaice Pleuronectes platessa POC Polar cod Boreogadus saida POK Saithe (Pollock) Pollachius virens PRA Northern prawn Pandalus borealis REB Beaked redfish Sebastes mentella RED Redfish (unspecified) Sebastes spp. REG Golden redfish Sebastes marinus RHG Roughhead grenadier Macrourus berglax RIB Common mora Mora moro RNG Roundnose grenadier Coryphaenoides rupestris SBL Blondnose six-gilled shark Hexanchus griseus SBR Red seabream Pagellus bogaraveo SCK Kitefin shark Dalatias licha SFS Silver scabbard Lepidopus caudatus SHL Greater lanternshark Etmopterus princeps SHL Velvet belly Etmopterus spinax SHO Blackmouth dogfish Galeus melastomus RCT Straightnose rabbitfish Rhinochimaera atlantica RJG Arctic skate Raja hyperborea RJY Round skate Raja fyllae SFV Small redfish (Norway haddock) Sebastes viviparus SKA Skates Raja spp. SKH Sharks Selachimorpha SYR Knifetooth dogfish Scymnodon ringens TJX Spiny (Deep-sea) scorpionfish Trachyscorpia cristulata USK Tusk Brosme brosme WHB Blue whiting Micromesistius poutassou WRF Wreckfish Polyprion americanus ANNEX III REPORTING OF CATCHES, TRANSHIPMENTS AND POSITIONS 1) CATCH ON ENTRY  report Data Element Field Code Mandatory /Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNE  for NEAFC Sequence Number SQ M Message detail; serial number in current year Type of Message TM M Message detail; message type, COE  as Catch on Entry report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number. Latitude LA M Activity detail; position at time of transmission Longitude LO M Activity detail; position at time of transmission Quantity on board OB Activity detail; quantity by species on board, in pairs as needed. species M FAO species code live weight M Live weight in kilograms, rounded to the nearest 100 kilograms. Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 2) CATCH  report Data Element Field Code Mandatory / Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNE  for NEAFC Sequence Number SQ M Message detail; message serial number in current year Type of Message TM M Message detail; message type, CAT  as Catch report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number Latitude LA M (1) Activity detail; position at time of transmission Longitude LO M (1) Activity detail; position at time of transmission Weekly Catches CA Activity detail; cumulative catch by species retained on board, either since commencement of fishing in R.A. (2) or last Catch  report, in pairs as needed. species M FAO species code live weight M Live weight in kilograms, rounded to the nearest 100 kilograms Days Fished DF M Activity detail; number of fishing days in the Regulatory Area since commencement of fishing or last Catch  report Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 3) CATCH ON EXIT  report Data Element Field Code Mandatory /Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNE  for NEAFC Sequence Number SQ M Message detail; message serial number in current year Type of Message TM M Message detail; COX  as Catch on Exit report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number Latitude LA M (3) Activity detail; position at time of transmission Longitude LO M (3) Activity detail; position at time of transmission Weekly Catch CA Activity detail; Cumulative catch retained on board by species, either since commencement of fishing in the R.A. (4) or last Catch  report, in pairs as needed. species M FAO species code live weight M Live weight in kilograms, rounded to the nearest 100 kilograms Days Fished DF M Activity detail; number of fishing days in the Regulatory Area either since commencement of fishing or last Catch  report Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 4) TRANSHIPMENT  report Data Element Field Code Mandatory /Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNE  for NEAFC Sequence Number SQ M Message detail; message serial number in current year Type of Message TM M Message detail; message type, TRA  as Transhipment report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number Quantity on-loaded or off-loaded KG Quantity by species on-loaded or off-loaded in the R.A., in pairs as needed. species M FAO species code live weight M Live weight in kilograms, rounded to the nearest 100 kilograms, Transhipped To TT M (5) Vessel registration detail; International radio call sign of the receiving vessel Transhipped From TF M (5) Vessel registration detail; International radio call sign of the donor vessel Latitude LA M (6) Activity detail; estimated latitude where the master intends to do the transhipment. Longitude LO M (6) Activity detail; estimated longitude where the master intends to do the transhipment. Predicted Date PD M (6) Activity detail; estimated date UTC when the master intends to do the transhipment (YYYYMMDD) Predicted Time PT M (6) Activity detail; estimated time UTC when the master intends to do the transhipment (HHMM) Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 5) POSITION  report/message Data Element Field Code Mandatory /Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination; XNE  for NEAFC Sequence Number SQ M (7) Message detail; message serial number in current year Type of Message TM (8) M Message detail; message type, POS  as Position report/message to be communicated by VMS or other means by vessels with a defective satellite tracking device Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number Latitude LA M (9) Activity detail; position at time of transmission Longitude LO M (9) Activity detail; position at time of transmission Latitude (decimal) LT M (10) Activity detail; position at time of transmission Longitude (decimal) LG M (10) Activity detail; position at time of transmission Speed SP M Activity detail; speed of the vessel Course CO M Activity detail; heading of the vessel Flag State FS M (11) Activity detail; flag-state of the vessel Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record 6) PORT of landing  report Data Element Field Code Mandatory /Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination XNE  for NEAFC Sequence number SQ M Message detail; serial number of the report from the vessel in the relevant year Type of Message TM M Message detail; message type, POR  Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip Number TN O Activity detail; fishing trip serial number in current year Vessel Name NA O Vessel registration detail; name of the vessel Community fleet register number (CFR) IR O Vessel registration detail. Unique Contracting Party vessel number as Member state (alpha -3 ISO code) followed by an identifying series (nine characters). External Registration Number XR O Vessel registration detail; the side number of the vessel or IMO number in the absence of a side number Latitude LA M (12) Activity detail; position at time of transmission Longitude LO M (12) Activity detail; position at time of transmission Coastal state CS M Activity detail; coastal state of the Port of Landing Name of Port PO M Activity detail; name of Port of landing Predicted Date PD M Activity detail; estimated date UTC when the master intends to be in port (YYYYMMDD) Predicted Time PT M Activity detail; estimated time UTC when the master intends to be in port (HHMM) Quantity to be landed KG M Activity detail; quantity by species to be landed in the Port, in pairs as needed. species FAO species code live weight Live weight in kilograms, rounded to the nearest 100 kilograms Quantity on board OB M Activity detail; quantity by species on board, in pairs as needed species FAO species code live weight Live weight in kilograms, rounded to the nearest 100 kilograms Date DA M Message detail; UTC date of transmission Time TI M Message detail; UTC time of transmission End of record ER M System detail; indicates end of the record 7) CANCEL  report Data Element Field Code Mandatory/Optional Remarks Start record SR M System detail; indicates the start of record From FR M Name of the transmitting Party Address AD M Message detail; destination, XNE  for NEAFC Type of Message TM M Message detail; message type, CAN  (13) as Cancel report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Cancelled report CR M Message detail; the record number of the report to be cancelled Year of the report cancelled YR M Message detail; year of the report to be cancelled Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record (1) Optional if a vessel is subject to satellite tracking in accordance with Article 11of Regulation (EU) No 1236/2010. (2) Meaning the first Catch Report  in the current fishing trip in the Regulatory Area. (3) Optional if a vessel is subject to satellite tracking in accordance with Article 11 of Regulation (EU) No 1236/2010 (4) Meaning the first communication of catches taken in the R.A. in the current fishing trip (5) Whichever one is appropriate (6) Optional for reports sent by the receiving vessel after the transhipment. (7) Optional in case of a VMS message (8) Type of message shall be ENT  for the first VMS message from the Regulatory Area as detected by the FMC of the Contracting Party. Type of message shall be EXI  for the first VMS message from outside the Regulatory Area as detected by the FMC of the Contracting Party, and the values for latitude and Longitude are, in this type of message, optional. Type of message shall be MAN  for reports communicated by vessels with a defective satellite tracking device in addition to Article 25 of Regulation (EU) No 404/2011 (9) Mandatory for manual messages (10) Mandatory for VMS messages (11) Mandatory; to be used only in transmissions between the NEAFC Secretary and the FMCs (12) Optional if a vessel is subject to satellite tracking. (13) A Cancel report shall not be used to cancel another Cancel report ANNEX IV INSPECTION IDENTIFICATION A. Identification of inspectors The card should be 10 Ã  7 cm and may be laminated plastic. The colours of the NEAFC inspection pennant are indicated in Annex IV(B). The card number consists of the 3-alpha country code followed by a four digit serial number of the Contracting Party B. NEAFC Inspection signal 1. Two pennants, one directly above the other, are to be flown during daylight and in conditions of normal visibility. The distance between the pennants shall not exceed one meter 2. The boarding craft shall display one inspection pennant as indicated above. The pennant may be half scale. The pennant may be painted on the hull or on any vertical sides of the craft. When painted, the black letters NE  can be left out. ANNEX V NOTIFICATION OF INSPECTION AND SURVEILLANCE ACTIVITIES A. Report of entry of inspection and surveillance craft in the R.A. Data Element Code Mandatory/ Optional Remarks Start Record SR M System detail; indicates start of the record Address AD M Message detail; destination, XNE  for NEAFC From FR M Message detail; address of the transmitting Contracting Party Record Number RN M Message detail; message serial number in current year Type of Message TM M Message detail; message type, SEN  as entry report of the surveillance craft in the R.A. Record Date RD M Message detail; date of transmission Record Time RT M Message detail; time of transmission Means of surveillance MI M Surveillance detail; VES  to indicate surface craft, AIR  to indicate fixed wing aircraft, HEL  to indicate helicopter Radio call sign RC M Surveillance detail; International radio call sign of the surveillance craft Assigned inspectors ID AI M Surveillance detail; card number, repeated as necessary Date DA M Surveillance detail; date of entry (1) Time TI M Surveillance detail; time of entry (1) Latitude LA M Surveillance detail; position at time of entry (1) Longitude LO M Surveillance detail; position at time of entry (1) End record ER M System detail; Indicates end of the record B. Report of exit of inspection and surveillance craft from the R.A. Data Element Code Mandatory/ Optional Remarks Start Record SR M System detail; indicates start of the record Address AD M Message detail; destination, XNE  for NEAFC From FR M Message detail; address of the transmitting Contracting Party Record Number RN M Message detail; message serial number in current year Type of Message TM M Message detail; message type, SEX  as exit report of the surveillance craft from the R.A. Record Date RD M Message detail; date of transmission Record Time RT M Message detail; time of transmission Means of surveillance MI M Surveillance detail; VES  to indicate surface craft, AIR  to indicate fixed wing aircraft, HEL  to indicate helicopter Radio call sign RC M Surveillance detail; International radio call sign of the surveillance craft Date DA M Surveillance detail; date of exit (2) Time TI M Surveillance detail; time of exit (2) Latitude LA M Surveillance detail; position at time of exit (2) Longitude LO M Surveillance detail; position at time of exit (2) End record ER M System details; Indicates end of the record (1) Estimated when message is sent prior to entry of surveillance craft (2) Same as the estimated surveillance detail in the SEN message when that message is being cancelled ANNEX VI SURVEILLANCE AND SIGHTING REPORTS A. NEAFC sighting report Data Element Code Mandatory/Optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNE  for NEAFC From FR M Message detail; address of the transmitting party (Contracting Party) Record Number RN M Message detail; serial number in current year Type of Message TM M Message detail; message type, OBS  as Observation report Radio call sign RC M Surveillance detail; international radio call sign of the surveillance craft Record Date RD M Message detail; date of transmission Record Time RT M Message detail; time of transmission Observation Serial Number OS M Surveillance detail; observation serial number Date DA M Surveillance detail; date when vessel sighted Time TI M Surveillance detail; time when vessel sighted Latitude LA M Surveillance detail; latitude when vessel sighted Longitude LO M Surveillance detail; longitude where vessel sighted Object Identification OI M Vessel registration detail; radio call sign of the sighted vessel External Registration Number XR M Vessel registration detail; side number of the sighted vessel or IMO number in the absence of a side number Vessel Name NA O Vessel registration detail; name of the sighted vessel Flag State FS M Vessel registration detail; flag state of the sighted vessel Vessel Type TP O Vessel characteristics; type of the sighted vessel Speed SP O Surveillance detail; speed of the sighted vessel Course CO O Surveillance detail; heading of the sighted vessel Activity AC M Surveillance detail; activity of the sighted vessel Annex XI (B) Photograph PH M Surveillance detail; was there a photograph taken of the sighted vessel, Y  or N  Comments MS O Surveillance detail; free text to complete the report End of record ER M System detail; indicates end of an individual record Positive identification can only be achieved by means of visual verification of the Radio Call sign or the External Registration Number displayed on the vessel. If positive identification is not possible the reason shall be specified in the comments field. B. NEAFC surveillance report CONTRACTING PARTY ¦ ASSIGNED INSPECTION CRAFT: TYPE ¦ CALL SIGN ¦ NEAFC REFERENCE ¦ ASSIGNED INSPECTORS: NAME ¦ NEAFC REFERENCE ¦ NAME ¦ NEAFC REFERENCE ¦ A. PATROL A1 PATROL ARRIVING IN RA: DATE ¦ TIME ¦ UTC LATITUDE ¦ LONGITUDE ¦ A2 PATROL LEAVING RA: DATE ¦ TIME ¦ UTC LATITUDE ¦ LONGITUDE ¦ A3 EQUIPMENT USED TO DETERMINE POSITION: ¦ B. OBSERVATIONS B1 B2 B3 B4 B5 B6 B7 B8 B9 B10 B11 B12 No Date Time UTC Position Vessel sighted (1) IRCS/external marking Flag State Heading/Speed Typeof vessel Activity Photo No Infringement or Observation Latitude Longitude Authorised Inspector(s) signature ¦ Signature ¦ (1) Identification (name/number) ANNEX VII NEAFC REPORT ON INSPECTIONS CONTRACTING PARTY: ¦ ASSIGNED INSPECTION VESSEL: NAME ¦ REGISTRATION NUMBER. ¦ CALL SIGN ¦ NEAFC REFERENCE ¦ ASSIGNED INSPECTORS: NAME ¦ NEAFC REFERENCE ¦ NAME ¦ NEAFC REFERENCE ¦ PART A. IDENTIFICATION OF INSPECTED VESSEL A.1.1. IMO number ¦ A.1.2. International Radio Call Sign ¦ A.1.3. Vessel Name ¦ A.2. External Registration Number ¦ A.3. Vessel Type. ¦ A.4. Position of Inspection determined by the inspection vessel DATE ¦ TIME ¦ UTC Latitude ¦ Longitude ¦ A.5. Equipment used to determine the position ¦ A.6. Flag state ¦ A.7. Masters Name and Address. ¦ ¦ ¦ A.8. Vessel Activity ¦ A.9. Position of Inspection determined by the inspected vessel DATE ¦ TIME ¦ UTC Latitude. ¦ Longitude ¦ A.10. Equipment used to determine the position ¦ Observations by the inspectors, if any: ¦ ¦ ¦ ¦ ¦ ¦ initials : ¦ PART B. VERIFICATION (1) B.1. Vessel Documentation Checked: Y/N B.1.1. Authorisation to fish in the NEAFC Regulatory Area : Y/N B.1.2. Authorisation to fish the following regulated resources : ¦ B.1.3. Where appropriate, Y/N Certified Drawing or description of fish room kept on board: Y/N B.1.4. Where appropriate, Y/N Certified Drawing or description of refrigerated sea water tanks kept on board: Y/N B.1.5. Where appropriate, Y/N Certified Calibration tables of refrigerated sea water tanks kept on board : Y/N Observations by the inspectors, if any: ¦ ¦ ¦ ¦ ¦ initials ¦ B.2. Reporting of vessel movements / VMS Checked: Y/N B.2.1. Fishing trip B.2.2. Reports / VMS Arrival in NEAFC RA Last position communicated VMS transponder installed Y/N VMS system operative Y/N Date Are reports communicated Y/N  If Yes, note: Time Ã¯   a) Catch on Entry report date: ¦ Longitude Ã¯   b) Weekly catch report date: ¦ Latitude Ã¯   c) Transhipment date: ¦ Days in NEAFC R.A Ã¯   d) Last manual position report date: ¦ Ã¯   e) Catch on Exit report date: ¦ B.3. Recording of fishing effort and catches B.3.1. Fishing Logbook Checked: Y/N B.3.1.1. Are recordings made in accordance with Article 9 (2): Y/N B.3.1.1.1. If not, indicate the inaccurate or missing recording(s): Ã¯   a) logbook not bound with numbered pages; Ã¯   b) fishing gear used; Ã¯   c) recording of catches by species and total; Ã¯   d) fishing zones / location; Ã¯   e) where appropriate Y/N transhipments; Ã¯   f) where appropriate, Y/N transmission of hail reports; Ã¯   g) certification of recordings by the master. Ã¯   h) other: ¦ B.3.2 Production Logbook and Stowage Plan Checked: Y/N B.3.2.1. Are production logbook and stowage plan required: Y/N B.3.2.2. Production logbook available : Y/N If No, go to 3.2.4 B.3.2.3 If Yes, Information: COMPLETE/INCOMPLETE B.3.2.3.1. If not, indicate the missing information: Ã¯   a) quantities kept on board in product weight by type of commercial presentation and species; Ã¯   b) conversion factors for each type of presentation.; Ã¯   c) certification of recordings by the master. Ã¯   d) other: ¦ B.3.2.4. A stowage plan maintained: Y/N B.3.2.5. If Yes, Information: COMPLETE/INCOMPLETE B.3.2.5.1. If not, indicate the missing information: Ã¯   a) quantities not stowed by type of commercial presentation and species as indicated in the plan; Ã¯   b) quantities by type of commercial presentation and species in the hold not identified. Ã¯   c) other: ¦ B.4. Catches retained on board Checked: Y/N B.4.1. Quantities recorded by the master Species Declared quantities on board (Kilograms Live weight) Where available Processed Quantities (Kilograms Processed weight) Conversion factor On Board (3) Caught (4) Transshipped (5) Total on Board (6) Total B.4.2. Quantities on board determined by the inspectors Species Quantity (Kilograms Processed weight) Volume/Density Factor /Conversion Factor Calculated quantities (Kilograms Live weight) Difference % (7) Observations Total B.5. Fishing gear and markings Checked: Y/N B.5.1. Type of fishing gear used (Appendix 2(A) to Annex II (8)): ¦ B.5.2. Type of net attachments used (Appendix 2(B) to Annex II (9)): ¦ B.5.3. Stationary gear used marked : Y/N Comment: ¦ B.5.4. Unused gear securely lashed and stowed: Y/N Comment : ¦ B.5.5. Mesh measurement of gear used Checked: Y/N B.5.5.1. Cod end (inclusive of lengthener(s), if any - Sample of 20 meshes) Type of Gear (10) CONDITION : WET/DRY MATERIAL : ¦ Average width Legal size MESH SIZE (WIDTH) In Millimetres (in mm) (in mm) B.5.5.2. Chafer Samples of .............. meshes Type (12) CONDITION: WET/DRY MATERIAL: ¦ Average width Legal size MESH SIZE (WIDTH) In Millimetres (in mm) (in mm) B.5.5.3. Rest of net - Sample of 20 meshes Type (14) CONDITION : WET/DRY MATERIAL: ¦ Average width Legal size MESH SIZE (WIDTH) In Millimetres (in mm) (in mm) PART C. EVALUATION C.1. Analysis of catches of the last haul Checked: Y/N SAMPLE TAKEN: Y/N Weight: ¦ in Kg. VISUAL ESTIMATE Y/N Species FAO Alpha Code Weight of Species (live weight Kg) % Undersized Fish % Discards Remarks Total PART D. COOPERATION D.1. : Level of cooperation deemed appropriate : Y/N D.1.1. : If not, indicate the shortcomings : Ã¯   a) prevented an inspector from carrying out his duties; Ã¯   b) falsifying or concealing the markings, identity or registration of the fishing vessel; Ã¯   c) concealing, tampering with or disposing of evidence relating to an investigation;. Ã¯   d) failure to facilitate prompt and safe boarding and disembarkation; Ã¯   e) failure to allow the inspectors to communicate with authorities of the flag contracting Party and the inspecting contracting Party; Ã¯   f) failure to provide access to relevant areas, decks and rooms of the fishing vessel, catch (whether processed or not) nets or other gear, equipment, and any relevant documents Observations by the inspectors if any: ¦ ¦ ¦ ¦ ¦ ¦ initials: ¦ PART E. INFRINGEMENTS AND OBSERVATIONS E.1. Infringements noted Article List NEAFC provision(s) violated and summarise observations and pertinent facts Seal Number(s) Refer to evidence, documentation or photographs E.2. Observations by the inspectors _ _ _ _ _ _ initials: ¦ Statement of witness: _ _ _ date: _ signature: _ name: _ address:_ E.3. Observations by the Master _ _ _ _ _ _ I, the undersigned, Master of the vessel ¦, hereby confirm that a copy of this report and second photographs taken, if any, have been delivered to me on this date. My signature does not constitute acceptance of any part of the contents of this report, except my own observations, if any. Signature: _Date: _ PART F. DECLARATION BY NEAFC INSPECTORS Date ¦ and time arrived on board ¦ UTC. Date ¦ and time of departure ¦ UTC Where appropriate, date ¦ and time of the termination of the inspection ¦ UTC. Inspectors signature(s). ¦ Inspectors name(s) ¦ (1) In the event that the result of the verification is positive indicate by encircling Y and if negative mark N, otherwise indicate or note the requested information. (2) Article 9 of the Scheme corresponds to Article 8 of Regulation (EU) No 1236/2010. (3) Quantities on board when entering the NEAFC RA (4) Quantities caught and retained on board in the NEAFC RA (5) Quantities loaded (+) or unloaded (-) in the NEAFC RA (6) Total declared quantities on board at the time of inspection (7) Difference between the quantities on board as determined by the inspectors and the total quantities on board as declared by the master (8) Appendix 2(A) to Annex II of the Scheme corresponds to Part C of Annex XI to this Regulation. (9) Appendix 2(B) to Annex II of the Scheme corresponds to Part D of Annex XI to this Regulation. (10) Appendix 2(A) to Annex II () (11) Appendix 2(A) to Annex II of the Scheme corresponds to Part C of Annex XI to this Regulation. (12) Appendix 2(B) to Annex II () (13) Appendix 2(B) to Annex II of the Scheme corresponds to Part D of Annex XI to this Regulation. (14) Appendix 2(B) to Annex II ANNEX VIII PORT STATE CONTROL FORMS ANNEX IX INSPECTION REPORT FORM ANNEX X DATA EXCHANGE FORMAT AND PROTOCOLS A. Data exchange format 1. Data characters shall be in accordance with ISO 8859.1. 2. Each data transmission shall be structured as follows: a double slash ( // ) and the characters SR  indicate the start of a message; a double slash ( // ) and field code indicate the start of a data element; a single slash ( / ) separates the field code and the data; pairs of data are separated by space; the characters ER  and a double slash ( // ) indicate the end of a record. B. Data exchange protocols Data exchange protocols for electronic data transmission of reports and messages between Member States and the Secretary shall be duly tested. C.1 Format for electronic exchange of fisheries monitoring, inspection and surveillance information Category Data Element Field code Type Contents Definitions System Details Start Record SR Indicates start of the record End Record ER Indicates end of the record Return Status RS Char*3 Codes ACK / NAK = Acknowledged / Not Acknowledged Return Error Number RE Num*3 001  999 Codes indicating errors as received at operation centre) Message Details Address destination AD Char*3 ISO-3166 Address Address of the party receiving the message, XNE  for NEAFC From FR Char*3 ISO-3166 Address Address of the transmitting party, (Contracting Party) Type of Message TM Char*3 Code First three letters of the message type Sequence Number SQ Num*6 NNNNNN Message serial number Record Number RN Num*6 NNNNNN Serial number of the record in the relevant year Record Date RD Num*8 YYYYMMDD Year, month and date Record Time RT Num*4 HHMM Hours and minutes in UTC Date DA Num*8 YYYYMMDD Year, month and date Time TI Num*4 HHMM Hours and minutes in UTC Cancelled report CR Num*6 NNNNNN Number of the report to be cancelled Year of the report to be cancelled YR Num*4 NNNN Year of the report to be cancelled Vessel Registration Details Radio Call Sign RC Char*7 IRCS Code International Radio Call Sign of the vessel Vessel name NA Char*30 Name of the vessel Ext. registration XR Char*14 Side Number of the vessel or IMO number in the absence of a side number Flag State FS Char*3 ISO-3166 State of registration Contracting Party internal reference number IR Char*3 ISO-3166 Unique vessel number attributed by the flag State following to registration Num*9 + max. 9N Port Name PO Char*20 Port of registration of the vessel Vessel Owner VO Char*60 Name and address of the vessel owner Vessel Charterer VC Char*60 Name and address of the vessel charterer Vessel Character Details Vessel capacity VT Char*2 OC / LC  According to: OC  OSLO 1947 Convention / LC  LONDON ICTM-69 Unit Num*4 Tonnage Capacity of the vessel in metric tons Vessel Power VP Char*2 0-99999 Indication of which measurement unit applies "HP" or "KW" Unit Num*5 Total main engine power Vessel Length VL Char*2 OA / PP  Unit OA  length overall, PP  length between perpendiculars Num*3 Length in meters Total length of the vessel in meters, rounded to the nearest whole meter Vessel Type TP Char*3 Code As listed in Part A of Annex XI Fishing Gear GE Char*3 FAO Code International Standard Statistical Classification of the Fishing Gear as (Part C of Annex XI) Licence Details Date of issuing IS Num*8 YYYYMMDD Date of Authorisation to fish for one or more regulated species Regulated Resources RR Char*3 FAO Species Code FAO Species Code for the regulated resource Start Date SD Num*8 YYYYMMDD Date on which the validity of the authorisation/suspension commences End Date ED Num*8 YYYYMMDD Expiry date of the validity of the authorisation to fish for the regulated resource Limited Authorisation LU Char*1 Y  or N  to indicate whether a limited authorisation is valid or not Relevant Area RA Char*6 ICES Code Area(s) prohibited Species Name SN Char*3 FAO Species Code Prohibited species Activity Details Latitude LA Char*5 NDDMM *WGS-84) e.g. //LA/N6235 = 62 °35 ² North Longitude LO Char*6 E/WDDDMM (WGS-84) e.g. //LO/W02134 = 21 °34 ² West Latitude (decimal) LT Char*7 +/-DD.ddd1 Value negative if latitude is in the southern hemisphere1 (WGS84) Longitude (decimal) LG Char*8 +/-DDD.ddd1 Value negative if longitude is in the western hemisphere1 (WGS84) Trip Number TN Num*3 001-999 Number of the fishing trip in current year Days Fished DF Num*3 1  365 Number of days the vessel spent in the Regulatory Area during the trip Predicted Date PD Num*8 YYYYMMDD Estimated date UTC for future event Predicted Time PT Num*4 HHMM Estimated time UTC for future event Weekly catch CA The cumulative catch retained on board by species, in kilogram live weight rounded to the nearest 100 Kg since the vessel entered the R.A. or, in the event a previous has been transmitted during the same trip, since the last Catch  report, in pairs as needed. Species Char*3 FAO species code Quantity Num*7 0-9999999 Quantity onboard OB Quantity onboard the vessel by species in kilograms live weight rounded to the nearest 100 Kg, in pairs as needed Species Char*3 FAO Codes Quantity Num*7 0-9999999 Transferred species KG Information concerning the quantities transferred between vessels by species in kilograms live weight rounded to the nearest 100 Kg. whilst operating in the R.A. Species Char*3 FAO Codes in pairs Quantity Num*7 0-9999999 Transhipped From TF Char*7 IRCS Code International Radio Call Sign of the donor vessel Transhipped To TT Char*7 IRCS Code International Radio Call Sign of the receiving vessel Coastal state CS Char*3 ISO-3166 Coastal state Port Name PO Char*20 Name of the actual port Reporting Details Catch CA Aggregate catch, landed or transhipped, taken by fishing vessels of the Contracting Party, by species as listed in tonnes live weight, rounded to tonnes, in pairs as needed Species Char*3 FAO species code Quantity Num*6 0-9999999 Cumulative catch CC Cumulative aggregate catch, landed or transhipped, taken by fishing vessels of the Contracting Party, by species as listed in tonnes live weight, rounded to tonnes, in pairs as needed Species Char*3 FAO species code Quantity Num*6 0-9999999 Relevant Area RA Char*6 ICES/NAFO Codes Code for the relevant fishing area Zone ZO Char*3 ISO-3166 The code for a Contracting Partys zone Year and month YM Num*6 YYYYMM The relevant year and month of reporting Surveillance/ Observed details Latitude LA Char*5 NDDMM (WGS-84) e.g. //LA/N6535 = 65 °35 ² North Longitude LO Char*6 E/WDDDMM (WGS-84) e.g. //LO/W02134 = 21 °34 ² West Speed SP Num*3 Knots * 10 e.g. //SP/105 = 10,5 knots Course CO Num*3 360 ° degree scale e.g. //CO/270 = 270 ° Activity AC Char*3 Activity code First 3 characters of the activity, see Part B of Annex XI Means of Surveillance MI Char*3 NEAFC Code VES  = surface vessel, AIR  = fixed wing aircraft, HEL  helicopter Assigned Inspector CP ID AI Char*7 NEAFC Code ISO-3166 code for the Contracting Party followed by 4 digit number repeated as needed Observation Ser. No. OS Num*3 0 - 999 Serial number of the observation during relevant patrol in the Regulatory Area Date of sighting DA Num*8 YYYYMMDD Date when the vessel is sighted Time of sighting TI Num*4 HHMM Time in UTC when the vessel is sighted Object Identification OI Char*7 IRCS Code International Radio Call Sign of the sighted vessel Photography PH Char*1 Was there a photography taken, Y  or N  Free Text string MS Char*255 Free text area C.2 Field codes used in Annexes, but not used in the electronic exchange of data between the NEAFC Secretary and the Contracting Parties Category Data Element Field code Type Contents Definitions Logbook Daily catch CD The total catch retained on board by species of the number of fishing operations per 24 hours period Species Char*3 FAO species code FAO species code for species listed in Annex II Quantity Num*7 0-9999999 Live weight in kilogrammes Total number of hauls/fishing operations during the day FO Num*6 0-999999 Number of fishing operations per 24 hours period Catch discarded RJ Quantity caught and discarded by species Species Char*3 FAO species code FAO species code Quantity Num*7 0-9999999 Live weight in kilogrammes Transmission used TU Name of radio station through which the report is transmitted Masters name MA Char*30 Name of master Production logbook Quantity produced QP Quantity produced by species per day Species name FAO species code Quantity Total product weight in kilogrammes Product form Product form code (Part E of Annex XI) Quantity Product weight in kilogrammes Product form code and weight of the product: use as many pairs as needed to cover all products Cumulative production of the period AP Total quantity produced since the entry into the Regulatory Area by species Species name FAO species code Quantity Total product weight in kilogrammes Product form Product from code (Part E of Annex XI) Quantity Product weight in kilogrammes Product form code and weight of the product: use as many pairs as needed to cover all products Product code PR Char*1 Product code Part E of Annex XI Type of packing TY Char*3 Type of packing Part F of Annex XI Unit weight NE Net product weight in kilogrammes Number of units NU Number of units packed C.3 Field codes described in C.1 or C.2 listed alphabetically Field code Data element Used in report or message AC Activity OBS AD Address destination All AI Assigned Inspector SEN AP Cumulative production of the period Production logbook CA Catch REP, JUR ,CAT, COX, Logbook CC Cumulative catch REP, JUR, Logbook CD Daily catch Logbook CO Course OBS CR Cancelled report CAN CS Coastal state POR DA Date COE, CAT, COX, TRA, POR, POS, ENT, EXI, MAN, SEN, SEX, OBS,Logbook, Production logbook, RET DF Days Fished CAT, COX ED End Date LIM, AUT ER End Record All FO Total number of hauls / fishing operations during the day Logbook FR From All FS Flag State NOT, OBS GE Fishing Gear NOT, Logbook IR Contracting Party internal reference number NOT, WIT, LIM, AUT, SUS, COE, CAT, COX, TRA, POR, POS, ENT, EXI, MAN, Logbook, Production logbook IS Date of issuing AUT KG Transferred species TRA, POR, Logbook LA Latitude COE, CAT, COX, TRA, POR, MAN, SEN, SEX, OBS, Logbook LG Longitude (decimal) POS, ENT LO Longitude COE, CAT, COX, TRA, POR, MAN, SEN, SEX, OBS, Logbook LT Latitude (decimal) POS, ENT LU Limited Authorisation NOT MA Masters name Logbook, Production logbook MI Means of Surveillance SEN, SEX MS Free Text string OBS NA Vessel name NOT, WIT, LIM, AUT, SUS, COE, CAT, COX, TRA, POR, POS, ENT, EXI, MAN, OBS, Logbook, Production logbook NE Unit weight Production logbook NU Number of units Production logbook OB Quantity onboard COE, POR, Logbook OI Object Identification OBS OS Observation Ser. No. OBS PD Predicted Date TRA, POR PH Photograph OBS PO Port Name NOT, POR PR Product code Production logbook PT Predicted Time TRA, POR QP Quantity produced Production logbook RA Relevant Area REP, JUR, LIM, Logbook RC Radio Call Sign All RD Record Date All RE Return Error Number RET RJ Catch discarded Logbook RN Record Number All RR Regulated Resources AUT, SUS RS Return Status RET RT Record Time All SD Start Date WIT, LIM, AUT, SUS SN Species name Production logbook, LIM SP Speed OBS SQ Sequence Number COE, CAT, COX, TRA, POR, POS, ENT, EXI, MAN SR Start Record All TF Transhipped From TRA, Logbook TI Time All TM Type of Message All except Logbook and Production logbook TN Trip Number ENT, COE, CAT, COX, EXI, POS, MAN, TRA, POR, Logbook TP Vessel type NOT, OBS TT Transhipped To TRA, Logbook TU Transmission used Logbook TY Type of packing Production logbook VC Vessel Charterer NOT VL Vessel Length NOT VO Vessel Owner NOT VP Vessel Power NOT VT Vessel capacity NOT XR Ext. registration NOT, OBS, COE, CAT, COX, TRA, POS, MAN, POR, WIT, AUT, LIM, SUS YM Year and month REP, JUR YR Year of the report cancelled CAN ZO Zone JUR D. 1 Structure of reports and messages as laid down in Annex III when forwarded by Member States to the NEAFC Secretary Where appropriate, each Member State shall retransmit to the NEAFC Secretary reports and messages received from its vessels in accordance with Articles 9 and 11 of Regulation (EU) No 1236/2010, subject to the following amendments:  the address (AD) shall be replaced by the address of the NEAFC Secretary (XNE);  the data elements record date  (RD), record time  (RT), record number  (RN) and from  (FR) shall be inserted. D. 2 Return messages If a Contracting Party so requests, the NEAFC Secretary shall send a return message every time an electronic transmission of a report or message is received. a) Return message format: Data Element Field Code Mandatory/Optional Remarks Start Record SR M System detail; indicates start of record Address AD M Message detail; destination, Contracting Party sending the report From FR M Message detail; XNE is NEAFC (who is sending the return message) Type of message TM M Message detail; message type RET for return message Sequence number SQ O Reporting detail; serial number of the report from the vessel in the relevant year, copied from the report which is received. Radio call sign RC O Reporting detail; international radio call sign of the vessel, copied from the report which is received. Return Status RS M Reporting detail; code showing whether the report/message is acknowledged or not (ACK or NAK) Return error number RE O Reporting detail; number showing the type of error. See table b)for return error numbers Record number RN M Reporting detail; record number of the report/message which is received Date DA M Message detail; date of transmission of the RET message Time TI M Message detail; time of transmission of the RET message End of Record ER M System detail; indicates end of the record b) Return error numbers: Subject/Annex Errors Error cause Follow-up action required Accepted Communication 101 Message is unreadable 102 Data value or size out of range 104 Mandatory data missing 105 This report is a duplicate and has got the status Not Acknowledge (NAK), because this was the status when received earlier 106 Unauthorised data source 150 Sequence error 151 Date / Time in the future 155 This report is a duplicate and has got the status Acknowledge (ACK), because this was the status when received earlier Annex I 250 Attempt to re-Notify a vessel 251 Vessel is not Notified 252 Species not AUT, or LIM or SUS Annex III 301 Catch prior to Catch on Entry 302 Transhipment prior to Catch on Entry 303 Catch on Exit prior to Catch on Entry 304 No Position received (CAT, TRA, COX) 350 Position without Catch on Entry Annex VIII 401 Surveillance Exit prior to Surv. Entry 450 Observation without Surv. Entry 451 Inspectors or insp. craft not notified ANNEX XI CODES TO USE FOR COMMUNICATIONS TO THE NEAFC SECRETARY A. Main Vessel Types FAO Code Type of vessel BO Protection vessel CO Fish training vessel DB Dredger non continuous DM Dredger continuous DO Beamer DOX Dredger NEI FO Fish carrier FX Fishing vessel NEI GO Gill netter HOX Mother ship NEI HSF Factory mother ship KO Hospital ship LH Hand liner LL Long liner LO Liner LP Pole and line vessel LT Troller MO Multipurpose vessels MSN Seiner hand liner MTG Trawler drifter MTS Trawler purse seiner NB Lift netter tender NO Lift netter NOX Lift netter NEI PO Vessel using pumps SN Seine netter SO Seiner SOX Seiner NEI SP Purse seiner SPE Purse seiner European SPT Tuna purse seiner TO Trawler TOX Trawlers NEI TS Side trawler TSF Side trawler freezer TSW Side trawler wetfish TT Stern trawler TTF Stern trawler freezer TTP Stern trawler factory TU Outrigger trawlers WO Trap setter WOP Pot vessels WOX Trap setters NEI ZO Fish research vessel DRN Drifnetter NEI = Not Elsewhere Identified B. Main vessel activities Alpha Code Category ANC Anchoring DRI Drifting FIS Fishing HAU Hauling PRO Processing STE Steaming TRX Trans-shipping on or off loading OTH Others - to be Specified C. Main Gear types FAO Alpha Code Gear type Surrounding Nets PS With purse lines PS1 1 vessel purse seine PS2 2 vessels purse seine Seine Nets SSC Seine Scottish Trawls  Bottom OTB Bottom otter trawl PTB Bottom pair trawls TBN Bottom trawl Nephrop TBS Bottom trawl shrimp OTT Otter twin trawl Trawls  Midwater OTM Midwater otter trawl PTM Midwater trawls pair Gillnets and Entangling Nets GNS Gillnet anchored GND Drift nets GEN Gill tangle net (Not specified) Traps FPO Pot Hooks and Lines LHP Hand lines LHM Hand line mechanical LLS Set line long line LLD Drifting long line LL Long line LTL Trolling long line LX Hook and lines Harvesting Machines HMP Pumps D. Main categories of devices and attachments of gear FAO 3 Alpha Code Attachment or device BSC Bottom-side chafer TSC Top-side chafer SBG Strengthening bag CPP Chafing or protection piece CDL Cod line LST Lifting straps RST Round straps FLP Flapper SNT Sieve netting SRP Strengthening ropes TQT Torquette MLT Median lacing of a trouser codend STL Strengthening lacing LAR Lacing rope FLT Float EMD Electro-mechanical devices KTE Kite SPG Separation Grids SMP Square mesh panel CSS Cod end sensu stricto OTH Others to be specified E. Product form codes 3-Alpha Presentation Description CBF Cod butterfly (escalado) HEA with skin on, spine on, tail on CLA Claws Claws only DWT ICCAT code Gilled, gutted, part of head off, fins off FIL Filleted HEA + GUT + TLD + bones off Each fish originates two fillets FIS Filleted and skinned fillets FIL + SKI Each fish originates two fillets not joined by any part FSB Filleted with skin and bones Filleted with skin and bones on FSP Filleted skinned with pinbone Filleted with skin removed and pinbone on GHT Gutted headed and tailed GUH + TLD GUG Gutted and gilled Guts and gills removed GUH Gutted and headed Guts and head removed GUL Gutted liver in GUT without removing liver parts GUS Gutted headed and skinned GUH + SKI GUT Gutted All guts removed HEA Headed Heads off HET Headed and tailed Heads and tails off JAP Japanese cut Transversal cut removing all parts from head to belly JAT Tailed Japanese cut Japanese cut with tail removed LAP Lappen Double fillet, HEA, skin + tails + fins ON LVR Liver Liver only, In case of collective presentation* use code LVR-C OTH Other Any other presentation ROE Roe (s) Roe(s) only In case of collective presentation* use code ROE-C SAD Salted dry Headed with skin on, spine on, tail on and salted dry SAL Salted wet light CBF + salted SGH Salted, gutted and headed GUH + salted SGT Salted gutted GUT + salted SKI Skinned Skin off SUR Surimi Surimi TAL Tail Tails only TAD Tailed Tail off TNG Tongue Tongue only. In case of collective presentation* use code TNG-C TUB Ube only Tube only (Squid) WHL Whole No processing WNG Wings Wings only F. Type of packing Code Type CRT Cartons BOX Boxes BGS Bags BLC Blocks ANNEX XII SECURE AND CONFIDENTIAL TREATMENT OF ELECTRONIC REPORTS AND MESSAGES A. Minimum security requirements: (a) System access control: The system shall withstand a break-in attempt from unauthorised persons; (b) Authenticity and data access control: The system shall be able to limit the access of authorised parties to a predefined set of data only; (c) Communication security: It shall be guaranteed that the reports and messages are securely communicated; (d) Data security: It shall be guaranteed that all reports and messages that enter the system are securely stored for the required time and that they will not be tampered with; (e) Security procedures: Security procedures shall be designed addressing access to the system (both hardware and software), system administration and maintenance, backup and general usage of the system. B. Minimum requirements to be met for the computer system: (a) A stringent password and authentication system. Each user of the system shall be assigned a unique user identification and associated password. Each time the user logs on to the system he/she shall provide the correct password. Even when successfully logged on the user shall have access only to those functions and data that he/she is configured to have access to. Only a privileged system administrator shall have access to all the data. (b) Physical access to the computer system shall be controlled. (c) Auditing; selective recording of events for analysis and detection of security breaches. (d) Time-based access control; access to the system can be specified in terms of times of day and days of week that each user is allowed to log in to the system. (e) Terminal access control; specifying for each workstation which users are allowed to access.